DETAILED ACTION
This action is response to communication:  response to election filed on 02/28/2022.
Claims 1-11 and 17-25 are currently pending in this application.  Applicants have elected Group I (claims 1-11 and 17-20) without traverse.  Claims 12-16 have been cancelled.  Claims 21-25 are new. 
The IDS filed on 04/02/2020 and 07/23/2021 has been accepted.  
	
Election/Restrictions
Applicant’s election without traverse of the election requirement in the reply filed on 02/28/2022 is acknowledged.

Claim Objections
As per new claim 21, the claim seems patentably indistinct from claim 1.   
Applicant is advised that should claim 1 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 17, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Levari et al. US Patent Application Publication 2011/0246550 (Levari), in view of Sastry et al. US Patent Application Publication 2013/0332984 (Sastry).
As per claim 1, Levari teaches a method comprising: receiving from a device, a request for information (paragraph 62, Figure 4, with request),  in which the requested information includes a first piece of information and a second piece of information (paragraph 66, wherein requested data may be distributed data set); determining whether the request for information complies with a model (paragraph 63-66 with parsing request to determine parameters based on data set identification); determining, based on a determination that the request for information complies with the model, the device is authorized to access the requested information (paragraph 67-68 with determining a distributed data set, and determining that the request includes parameters such as data distribution key); determining, based on the device being authorized to access the requested information, a first location of the first piece of information and a second location of the second piece of information, wherein the first location 
	Although Levari teaches determining whether a request complies with a model, it does not explicitly teach that this model is “canonical.”  This would have been obvious, if not inherent, over Levari.  As seen in paragraphs 63-68, Leavari teaches determining whether a request includes the property parameters and identifiers, and based on such information, a device may access the information from the data sources.  Including such information, such as parameters and identifiers, may be considered “canon.”  However, for a more explicit teaching on compliance with canonical models, see Sastry (paragraph 29-31 with requests for resources; system checks if the resource can be accessed based on canonized authorization policies; see also paragraph 35).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Levari with Sastry.  One of ordinary skill in the art would 
	As per claim 3, it would have been obvious over the Levari combination wherein determining that the device is authorized to access the requested information further includes verifying a token received with the request for information (Sastry paragraph 37 wherein permissions may be based on permission classes; see also paragraph 56 wherein application request can include a fulfillment of an obligation such as a username/password).  
	As per claim 4, it would have been obvious over the Levari combination to denying the request for information based on a determination that the device is not authorized to access the requested information (paragraph 56 with negative result which specifies that access to specific resource is not allowed).
	As per claim 5, it would have been obvious over the Levari combination wherein determining the first location of the first piece of information and the second location of the second piece of information further comprises: parsing the request for information to extract the request for the first piece of information and the request for the second piece of information; determining, using a look-up table, the fist location of the first piece of information; and determining, using the look-up table, the second location of the second piece of information (Levari paragraph 48 with mapping table to map keys to data sources; see also paragraphs 68-71). 
	Claim 17 is rejected using the same basis of arguments used to reject claim 1 above. 
Claim 21 is rejected using the same basis of arguments used to reject claim 1 above.


Claims 2, 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Levari combination as applied above, and further in view of Siebel et al. US Patent Application Publication 2017/0006135 (Siebel)
	As per claim 2, the Levari combination does not explicitly teach transforming the request for information based on a determination that the request for information does not comply with the canonical model.  However, transforming information to comply with data changes and models would have been obvious.  For example, see Siebel (paragraph 156 with transforming logic between applications and model to meet compliance). 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Levari combination with Siebel.  One of ordinary skill 
	As per claim 10, the Levari combination does not explicitly teach transforming the response based on a determination that the request for information did not comply with the canonical method.  However, transforming information to comply with data changes and models would have been obvious.  For example, see Siebel (paragraph 156 with transforming logic between applications and model to meet compliance). 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Levari combination with Siebel.  One of ordinary skill in the art would have been motivated to perform such an addition to easily and efficiently integrante applications with existing internal applications (paragraph 156 of Siebel).
	As per claim 11, the Levari combination does not explicitly teach logging the request for information and the response.  However, logging information is notoriously well known in the art.  FOr example, Siebel (paragraph 170 with logging operations of system).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Levari combination with Siebel.  One of ordinary skill in the art would have been motivated to perform such an addition to meet relevant security and compliance regulations (paragraph 445).	
	Claim 20 is rejected using the saem basis of arguments used to reject claim 10 above. 

Claims 6-8, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the Levari combination as applied above, and further in view of Murias et al. US Patent Application Publication 2014/0192709 (Murias).

	As per claim 6, the Levari combination does not explicitly tach determining whether the first request for the first piece of information should be encrypted; and encrypting, based on a determination that the first request for the first piece of information should be encrypted, first request for the first piece of information prior to transmitting the first request to the first data store.  However, determining whether information should be encrypted, and encrypting the info9rmation before transmission would have been obvious.  For example, see Murias (paragraph 131 wherein determining if encryption is required; if required, information is encrypted and transmitted to an aggregator).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Murias with the Levari combination.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security and efficiency (paragraphs 11-12 of Murias)
	As per claim 7, the Levari combination does not explicitly teach wherein the first piece of information received from the first data store is an encrypted first piece.  However, having encrypted information is notoriously well known in the art.  For example, see Murias (abstract wherein information may be encrypted).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Murias with the Levari combination.  One of ordinary skill 
	As per claim 8, it would have been obvious over the Levari combination to decrypt the encrypted first piece of information prior to combining the first piece of information and the second piece of information into the response (Murias paragraph 102 wherein packets may be decrypted before aggregation step)
	Claim 18 is rejected using the same basis of arguments used to reject claim 6 above.
	Claim 19 is rejected using the same basis of arguments used to reject claim 8 above.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the Levari combination as applied above, and further in view of Brown et al. US Patent Application Publication 2007/0100793 (Brown).
	As per claim 9, the Levari combination does not explicitly teach determining whether any exceptiosn occurred in obtaining the first piece of information and the second piece of information; and logging an exception based on one or more exceptiosn occurring while obtaining the first piece of information and the second piece of information.  However, utilizing exceptions with data requests and logging them are notoriously well known in the art.  FOr example, see Brown (paragraphs 44, 46, 61, 75, and throughout with exception logs).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Levari combination with Brown.  One of ordinary skill in the art would have been motivated to perform such an addition to inform systems and users to prompt further actions (paragraph 44)

	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Levari combination with Brown.  One of ordinary skill in the art would have been motivated to perform such to store data for security and compliance.

 Claims 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the Levari combination as applied above, and further in view of Sale US Patent Application Publication 2019/0087907 (Sale).
As per claim 22, the Levari combination does not explicitly teach wherein the first piece of information relates to user information of the device, and the second piece of information relates to an insurance policy.  However, this type of claim language is non-fucntional descriptive material that holds non-patentable weight.  Even if it does hold weight, such elements would have been obvious as it would have been obvious to one of ordinary skill in the art to utilize systems to process insurance information.  However, for a further teaching on showing aggregating data relating to user information and information relating to an insurance policy, see Sale (abstract, claim 14, and throughout with aggregating content including data related to user information and insurance information).
	At the time the invention was filed, it would have been obvious to one of orindary skill in the art to combine the teachigns of the Levari combination with Sale.  One of ordinary skill in 
	As per claim 24, the Leavari combination does not explcitily teach performing an insurance policy calculation suing the first piece of information and the second piece of information, the response includes the insurance policy calculation.  However, utilizing systems for insurance reasons is well known in the art, as well as performing insurance calculations.  For example, see Sale (paragarph 13, 37, 60, and throughout with performing insurance calculations with aggregated data).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Levari combination with Sale.  One of ordinary skill in the art would have been motivated to perform such an addition to process data to support constant data fluctuations (paragraph 9 of Sale).
	As per claim 25, the Levari combination does not explicitly teach wherein the first data store is user information database and the second data store is at least one of: a claims database; an underwriting database; or a rate worksheet.  However, utilizing such information from different databases is well known in the art.  For example, see Sale (paragraph 62 with risk assessor aggregating information from multiple databases, including social media/user information and a claims database/events analyzer
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Levari combination with Sale.  One of ordinary skill in the art would have been motivated to perform such an addition to process data to support constant data fluctuations (paragraph 9 of Sale).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JASON K GEE/Primary Examiner, Art Unit 2495